Hackney, J.
The question for review in this case, is the validity of an ordinance of the city of Plymouth, requiring application to the board of health, report by said board to the common council, and action by such council granting or refusing permit to conduct a tannery within the city limits.
The ordinance does not define any of the conditions upon which tanneries may be conducted, or-upon which such permit shall issue, but leaves the propriety of granting such permit to the uncontrolled discretion and judment of said board and common council.
The question here presented is identical with that decided at this term, in City of Plymouth v. Schultheis, 135 Ind. 339, and upon the authority of that case and the cases of Bessonies v. City of Indianapolis, 71 Ind. 189, and City of Richmond v. Dudley, 129 Ind. 112, the judgment of the lower court herein is, in all things, affirmed.